Citation Nr: 0500092	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions dated in January and 
July 2002, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

In January 2002 the RO, in pertinent part, denied entitlement 
to an evaluation in excess of 10 percent for hypertension, 
and denied reopening a previously denied claim of entitlement 
to service connection for a back disorder.

In July 2002 the RO, in pertinent part, granted entitlement 
to service connection for diabetes mellitus with assignment 
of a 20 percent evaluation effective January 30, 2002.

The claim of entitlement to service connection for a back 
disorder on a de novo basis is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is manifested currently by blood pressure 
readings that do not denote diastolic pressure that is 
predominantly 110 or more or systolic pressure that is 
predominantly 200 or more.

2.  From January 30, 2002, diabetes mellitus has required the 
veteran to take an oral hypoglycemic agent, to follow a 
restricted diet, and to regulate his activities, but not to 
take insulin.

3.  In October 1976 the Board denied service connection for a 
back disorder.

4.  Evidence added to the claims file since the October 1976 
decision is not cumulative or redundant, is relevant to, and 
probative of, the claim, and is so significant that it must 
be considered in order fairly to decide the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.104, Diagnostic Code 7913 (2004)

2.  The criteria for an initial rating of 40 percent for 
diabetes mellitus have been met from January 30, 2002.  38 
U.S.C.A. §§ 1155, 5100, 5102-5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.119, Diagnostic Code 
7101 (2004).

3.  Evidence received since the October 1976 decision wherein 
the Board denied entitlement to service connection for a back 
disorder is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
3.160(d) (2004), 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension and Diabetes Mellitus
Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (codified, as 
amended, at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002) (the VCAA)) applies to all claims for VA benefits 
filed on or after its November 9, 2000, date of enactment or 
filed before its date of enactment but not final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date on which the statute was enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).

The VCAA applies to the claims of entitlement to an increased 
rating for hypertension and to an initial rating exceeding 20 
percent for diabetes mellitus because they were filed with VA 
after the VCAA was signed into law.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

Under the VCAA, VA has certain duties to claimants of VA 
benefits that must be fulfilled before their claims may be 
denied.  When a claim is before it on appeal, the Board 
considers whether any action required by the VCAA remains to 
be performed and will remand the claim for the completion of 
any such needed action.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  The Board has concluded for the 
reasons that follow that VA has satisfied the VCAA with the 
actions it has taken on these claims and that all evidence 
needed for an equitable disposition of this claim has been 
secured.

Under the VCAA, VA has a duty to give claimants of VA 
benefits certain notice concerning the evidence that is 
needed to substantiate their claims.  The RO furnished this 
notice for claims on appeal concerning hypertension and 
diabetes mellitus.

The notice must inform the claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice must explain which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Quartuccio, 16 
Vet. App. at 186.  The notice must be furnished before an 
initial unfavorable decision by the agency of original 
jurisdiction on the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004) (Pelegrini II). 

The VCAA provides that if the claimant has not submitted the 
evidence identified by VA, or the information that would 
enable VA to assist the claimant in obtaining the evidence, 
within one year after the date of the notice, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103.  The implementing regulation states that 
a claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  

The implementing regulation also states, however, that if a 
claimant has not responded to a notice requesting information 
or evidence within 30 days after the date of the notice, VA 
may decide the claim before the one-year period has expired 
but must readjudicate the claim if the claimant later 
provides the information or evidence within that period.  
38 C.F.R. § 3.159(b)(1).  A recent amendment of section 
5103(b), effective from November 9, 2000, is to the same 
effect.  See 38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(b), 117 Stat. 
2651, ___ (Dec. 16, 2003) 

The RO provided the notice required by section 5103 of the 
VCAA for the claim of entitlement to an increased rating for 
hypertension.  The RO sent the veteran (who had not appointed 
a representative) a letter in March 2002 that served to 
inform him of the provisions of the VCAA affecting his claim, 
in particular, the due process rights of claimants and the 
respective responsibilities of claimants and VA for securing 
evidence to support a claim.  The letter noted that a 
claimant had one year in which to present evidence or 
information in support of a claim.  The March 2002 letter 
described the evidence that was needed to support entitlement 
to an increased disability rating.  

The statement of the case sent in February 2003 to the 
veteran and his representative described the rating criteria 
and other law governing proof of the claim and therefore, the 
evidence needed to substantiate the claim.  The statement of 
the case also reviewed the provisions of the VCAA.  

In September 2003, the RO issued a letter to the veteran and 
his representative informing them of the same matters 
reviewed in the March 2002 letter and also describing what 
the evidence should show to substantiate entitlement to an 
increased rating for hypertension.  Altogether, VA notified 
the veteran and his representative of both the procedural and 
the substantive matters affecting the claim of entitlement to 
an increased rating of hypertension in a manner that complied 
with section 5103.

The notice was not completed before the RO initially denied 
the claim, however.  See Pelegrini, 18 Vet. App. at 119-20.  
The Board has considered whether a deficiency in the timing 
of notice prejudiced the ability of the claimant to prosecute 
the claim.  In this case, no prejudice arose from the timing 
of the notice.  The Board finds that the veteran and his 
representative enjoyed adequate time after the notice was 
accomplished through letters and the statement of the case to 
respond with additional evidence, or information identifying 
additional evidence, bearing on the claim.  

After the last letter sent concerning the evidence that was 
needed to substantiate the claim, that of September 2003, the 
RO held the file open until May 2004, when it was transferred 
to the Board.  During that time, neither the veteran nor his 
representative submitted or identified additional evidence.  
Thus, there is no reason to believe that the veteran's 
ability to prosecute the claim was prejudiced by the timing 
of the notice.

The RO provided the notice required by section 5103 of the 
VCAA for the claim of entitlement to a rating in excess of 20 
percent for diabetes mellitus.  The Board notes that 
entitlement to an initial rating exceeding 20 percent for 
diabetes mellitus from January 30, 2002 is a "downstream" 
issue, that is, one raised by means of a notice of 
disagreement rather than in an application for benefits.  

The General Counsel of VA has held that when a claimant 
raises a new, "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under section 5103 so long as it addresses the new 
issue in a statement of the case and provided that it gave a 
section 5103 notice in conjunction with the initial claim: 

If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.  

VAOPGCPREC 8-03.  The Precedent Opinion thus indicates that a 
separate notice under section 5103 need not be furnished 
concerning a "downstream" issue when VA has otherwise 
notified the claimant of the procedural and substantive 
matters of which the VCAA requires a claimant be informed.  
The Board is bound by precedent opinions of the General 
Counsel of VA.  38 U.S.C.A. § 7104(c) (West 2002).  

The March 2002 letter referred to above also addressed the 
service connection claim part of the decision of which, the 
assigned rating, the veteran went on to appeal.  The letter 
reviewed the provisions of the VCAA and in particular, the 
due process rights of claims under that statute, and the 
respective responsibilities of claimants and VA for securing 
evidence to support a claim.  The letter noted that a 
claimant had one year in which to present evidence or 
information in support of a claim.  

The statement of the case sent in February 2003 to the 
veteran and the representative outlined the rating criteria 
and other law governing proof entitlement to a rating for 
diabetes mellitus exceeding 20 percent and therefore, 
described the evidence needed to substantiate the claim.  

The statement of the case also reviewed the provisions of the 
VCAA.  In September 2003, the RO issued a letter to the 
veteran and his representative informing them of the same 
matters reviewed in the March 2002 letter and also describing 
what the evidence should show to substantiate entitlement to 
a rating in excess of 20 percent for diabetes mellitus.  
Altogether, VA furnished notification of both the procedural 
and the substantive matters affecting the issue of 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus in a manner that complied with section 5103 of the 
VCAA.

The VCAA requires that VA take certain actions to assist the 
claimant in obtaining that evidence after providing the 
notice required by section 5103 concerning the evidence that 
is needed to substantiate the claim.  With respect to the 
claim on appeal, VA has fulfilled its duty to assist the 
veteran with the development of evidence.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  

When the records are in the custody of a federal department 
or agency, the VCAA requires VA to continue to try to obtain 
them until it has been successful unless it is reasonably 
certain that they do not exist or that further efforts to 
obtain them would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

When such records are not in the custody of a federal 
department or agency, reasonable efforts to obtain them 
generally will consist of an initial request and, if the 
records are not received, at least one follow-up request, but 
a follow-up request is not required if a response to the 
initial request indicates that the records being sought do 
not exist or that a follow-up request would be futile.  

However, if VA receives information showing that subsequent 
request to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

The VCAA requires VA to give certain notice to the claimant 
if it is unable to obtain records needed to substantiate the 
claim.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  The 
implementing regulation prescribes the content of this 
notice.  The notice must (i) identify the records VA was 
unable to obtain; (ii) explain the efforts VA made to obtain 
the records; (iii) describe any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain.  38 C.F.R. § 3.159(e).  

Review of the claims file shows that all of the medical 
records it contains that are relevant to hypertension or 
diabetes mellitus were ones generated by VA.  The claims file 
shows that the RO obtained all VA medical records other than 
those submitted directly by the veteran or his 
representative.  The VA medical records on file include those 
dated from January 2002 through May 2003.  The notices sent 
to the veteran and his representative in September 2003 
concerning the respective claims asked the veteran to 
identify any medical records not already on file that could 
substantiate the claims.  Neither the veteran nor his 
representative have identified any such medical records in 
response.  The Board concludes that the medical records 
needed to decide the claim are now on file.  

The Board reaches this conclusion in the case of the claim of 
entitlement to an increased rating for hypertension even 
though the record demonstrates that there may be private 
medical records relevant to the claim that have not been 
associated with the claims file.  These, according to a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs that the 
veteran executed in March 2002, are records prepared by a 
private physician in 2000 and 2001.  

However, the RO made the appropriate and legally required 
effort to secure these records.  It wrote to the health care 
provider requesting them in March 2002 and again in April 
2002.  When it received no reply, the RO notified the veteran 
that it was unable to obtain the records, provided him the 
information that the VCAA requires be provided in such an 
instance, and reminded him, consistent with the VCAA, that 
obtaining the private medical records was ultimately his 
responsibility.  See 38 C.F.R. § 3.159(e).  The Board 
concludes that VA has had no remaining duty under the VCAA to 
attempt to obtain those medical records.

The VCAA also requires VA to assist a claimant with the 
development of evidence by providing a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

To develop the evidence concerning the claim of entitlement 
to an increased rating for hypertension, the RO obtained a VA 
examination in June 2001 by a fee basis provider contracting 
with VA.  The report concerning this examination contains 
findings that are needed to resolve the claim.

A VA examination was not performed in conjunction with either 
the granted claim for service connection for diabetes 
mellitus or later, the issue of entitlement to a rating 
exceeding 20 percent from January 30, 2002.  However, VA gave 
veteran the opportunity for an examination in conjunction 
with his appeal of the rating.  In June 2002, the veteran was 
notified by letter that a VA internal medicine examination 
would be performed by a private health care provider 
contracting with VA on a date later in the month; the letter 
stated the time and place of the examination.  The letter was 
sent to the veteran's current address.  A memo in the file by 
the health care provider indicates that the veteran failed to 
report for the examination.  The veteran never disputed that 
he failed to report for the examination or explained why.

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  (Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2004)).  

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  The Board notes, 
furthermore, that the VA medical records now on file contain 
findings needed to evaluate diabetes mellitus under the 
diagnostic code concerning that disability.

All relevant provisions of the VCAA has been satisfied in the 
case of the claims on appeal.  


General Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2004).  

All VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).  



The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2004).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2004).  When there is a question as to 
which of two schedular ratings shall be applied, the higher 
evaluation shall be assigned if the disability picture that 
is presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2004).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004); see also 38 C.F.R. 
§ 3.102 (2004) (all reasonable doubt arising from the record 
concerning any point relevant to the claim must be resolved 
in favor of the claim).  Thus, a claim for a greater 
disability evaluation will be granted unless it is refuted by 
a preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).


Hypertension
Factual Background

His service medical records show that the veteran first was 
diagnosed with hypertension upon his separation from service.  
The report concerning his December 1971 separation 
examination states a blood pressure reading of 142/100 and a 
diagnosis of hypertension of questionable etiology.

In March 1972 the RO granted entitlement to service 
connection for hypertension with a rating of 10 percent.  The 
report concerning a VA examination performed in February 1972 
stated blood pressure readings of 180/100, 190/110 (after 
exercise), and 175/100 (two minutes after exercise).  A 
diagnosis of hypertension was entered in the examination 
report.

The rating of 10 percent has remained in place since 
initially assigned.  In a June 1972 decision, the Board 
denied the veteran's appeal of that rating.  In June 1976 the 
RO denied an increased rating for hypertension.  The report 
concerning a VA examination performed in May 1976 stated 
blood pressure readings of 170/100 (immediately after 
exercise) and 148/98 (two minutes after exercise).  A 
diagnosis of mild hypertension, untreated was entered in the 
examination report.

In July 1990 the RO denied an increased rating for 
hypertension.  The report concerning a VA examination 
performed in June 1990 stated blood pressure readings of 
170/86 (sitting), 162/96 (standing), and 160/88 (sitting).  A 
diagnosis of hypertension under treatment and asymptomatic 
was entered in the examination report.

The veteran submitted the current claim in April 2001.  

VA medical records that the veteran attached to his statement 
of claim show that a blood pressure reading taken in January 
2000 was 158/86 and one taken in November 2000 was 134/70.  A 
history of "severe hypertension" was noted in the January 
2000 record, which observed that the veteran was bothered by 
side effects from medication he was taking to control his 
blood pressure.  The November 2000 record indicates that the 
veteran's blood pressure had been controlled with new 
medication.  The assessment stated there is "hypertension 
finally controlled."  

A VA examination was performed by a fee basis provider 
contracting for VA in June 2001 to evaluate the veteran's 
hypertension and cardiovascular health.  The examination 
report shows that three blood pressure readings were taken 
for the examination and were 178/82, 180/76, and 184/80.  

The examination report relates that an electrocardiogram was 
performed for the examination and showed normal sinus rhythm 
(with a rate of 89) and normal findings except for possible 
left atrial enlargement.  The examination report notes that a 
chest x-ray performed for the examination was negative.  The 
examination report indicates that the veteran had been 
treated continuously with medication for hypertension for the 
past 15 years, "all with good results."

VA medical records dated after the time of the VA examination 
show that the veteran has continued to take medication to 
control his blood pressure.  A February 2002 record shows 
that a blood pressure reading of 133/75 was taken.  A record 
dated later in February 2002 shows that a blood pressure 
reading of 157/90 was taken and notes that the "hypertension 
needs better control."  A May 2002 record shows that a blood 
pressure reading of 126/74 was taken and states an assessment 
of "hypertension[,] stable."  A May 2003 record shows that 
a blood pressure reading of 142/79 was taken and states an 
assessment of "hypertension[,] stable."

A VA medical record dated in March 2002 reports the results 
of an echocardiogram performed then.  The record shows no 
evidence of significant pericardial effusion; concentric left 
ventricular hypertrophy with left atrial enlargement 
consistent with hypertensive heart disease; normal left 
ventricular wall motion and global systolic function, with an 
ejection fraction estimated as 60-65%; normal valvular 
architecture and function; IVC motion consistent with normal 
systemic venous pressure; and no Doppler evidence of 
significant diastolic dysfunction.  

The RO denied the claim of entitlement to rating for 
hypertension exceeding 10 percent in the January 2002 rating 
decision.  In the VA Form 9, Appeal to Board of Veterans' 
Appeals, that he filed in February 2003, the veteran 
maintained that he was entitled to an increased rating for 
his hypertension because his hypertension "ha[d] now 
progressed to full-blown heart disease," "left atrial 
enlargement" and left ventricular hypertrophy."  He 
referred to the March 2002 VA medical record cited above.


The Board disagrees with the representative's argument.  None 
of the medical evidence of the severity of the veteran's 
hypertension suggests that the criteria for an evaluation 
higher than the current 10 percent have been met in this 
case.  Neither the level of disability pictured by this 
evidence nor any statements by the veteran concerning his own 
symptoms suggest that additional medical evidence is needed 
to evaluate the claim.  38 U.S.C.A. § 5103(A)(d).

Hypertension is evaluated under Diagnostic Code 7101.  
Ratings authorized by Diagnostic Code 7101 are 10 percent for 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control; 20 percent rating for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more; 40 percent for diastolic pressure 
predominantly 120 or more; and 60 percent for diastolic 
pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

For the purpose of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For this purpose, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

The medical evidence in this case concerning the current 
severity of the veteran's hypertension shows blood pressure 
readings that collectively do not satisfy the criteria for 
the rating of 20 percent.  He has not exhibited diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  The diastolic readings shown do 
not reach the minimum 110.  None of the systolic readings 
shown reach the minimum 200.  Thus, the criteria for a 20 
percent evaluation for hypertension under Diagnostic Code 
7101 have not been met.

The Board has considered whether the current rating of 10 
percent could be increased under any other provision of 
38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. App. 589, and 
has found in light of the evidence that it cannot.  

Diagnostic Code 7101 directs that "hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type," be evaluated "as part of the 
condition causing it rather than by separate evaluation."  

The evidence reflects that no medical finding has been made 
that the veteran's hypertension is due to aortic 
insufficiency or hyperthyroidism.  Thus, the evidence 
provides no basis for evaluation of the veteran's 
hypertension under a rating provision other than Diagnostic 
Code 7101.  

Accordingly, a schedular evaluation for hypertension 
exceeding 10 percent will not be granted.


Diabetes Mellitus
Factual Background

The veteran filed a claim of entitlement to service 
connection for diabetes mellitus in February 2002.  He 
alleged in his claim that he developed the disease from 
having been exposed to the herbicide Agent Orange.  VA 
medical records contained in the claims file show that the 
veteran first was diagnosed with diabetes mellitus on January 
30, 2002.  

In the July 2002 rating decision the RO established service 
connection for diabetes mellitus on the basis of 38 C.F.R. 
§ 3.309(e), as amended in May 2001.  See Fed. Reg. 23,166-69 
(May 8, 2001).  The rating decision granted service 
connection, with a rating of 20 percent, for diabetes 
mellitus from January 30, 2002.  The veteran appealed the 
decision on the ground that an evaluation exceeding 20 
percent should have been granted instead from that effective 
date.

The VA medical records contained in the claims file show that 
the veteran visited a VA medical facility regularly for his 
diabetes mellitus after it was diagnosed.  

The January 2002 note recording the initial diagnosis of the 
disease shows that the veteran sought medical attention 
symptoms that included dry mouth, visual disturbance, 
polyuria, and weight loss (he reported that he had lost 20 
pounds during the last two-to-three weeks).  It was noted 
with the diagnosis that his blood sugar was over 400.  The 
note indicates that he was prescribed both a hypoglycemic 
agent to be taken with one of his daily meals and "diabetic 
shoes," was to follow a low-fat, low-sodium "diabetic 
diet," was to be referred for a consultation with a 
dietician.  The note and a separate prescription indicate 
that he was to be excused from work until his glucose could 
be checked in early February.

A February 2002 note shows that the veteran was seen "for 
management of his newly [diagnosed] diabetes."  The note 
shows that the veteran had been taking his new medication for 
a few days and said that his symptoms had improved, but he 
was still feeling weak and lethargic, and was having some 
gas, headaches, and sharp, shooting epigastric pain.  The 
assessment recorded in the note was of newly diagnosed 
diabetes that was improved but still in "poor control."  
The note shows that the prescription for the hypoglycemic 
agent given the veteran in January 2002 was increased, that 
he was prescribed an additional hypoglycemic agent, and that 
he was to have more testing and a diabetic eye examination.  
The note and a separate prescription show that he was to be 
excused from work until he could be seen again in two weeks.

A note dated approximately two weeks later in February 2002 
shows that the veteran was again seen for management of his 
diabetes.  The note shows that he said that he was feeling 
much better in general but his vision was "really messed 
up" because it was blurred and he could not see distances 
well when he drove.  The assessment recorded in the note was 
of diabetes mellitus type II, "much improved."  The note 
shows that he was told to continue his diet and exercise, 
that he "must lose weight," and that he was to have more 
testing.

The record of a February 2002 optometry consultation shows 
that the veteran received a "comprehensive eye 
exam[ination]" that resulted in an assessment of diabetes 
mellitus with ocular manifestations, suspected glaucoma, and 
myopia and presbyopia.

An April 2002 optometry note shows that diabetes mellitus was 
accompanied by "fluctuating visual changes associated with 
BS [blood sugar] control."

A May 2002 primary care note shows that the veteran was seen 
for management of his diabetes mellitus.  The note shows that 
he reported that he had lost more weight and was able to 
tolerate his medications.  The note states an assessment of 
diabetes mellitus in "excellent control," with HGBAIC at 
5.3.  The note shows that he was advised to continue his 
special diet and his exercising, and to lose more weight, and 
that he was to have more testing in several months.  The note 
shows that he complained of numbness in his thigh and would 
be referred for an assessment of this problem.

A June 2002 rehabilitation medicine note shows that the 
numbness of the thigh of which the veteran complained in May 
2002 was diagnosed as left meralgia paresthesia secondary to 
left lateral femoral cutaneous nerve entrapment.  Other 
diagnoses stated in the note include degenerative disc 
disease at L5-S1 and non-insulin dependent diabetes mellitus.

In the VA Form 9, Appeal to Board of Veterans' Appeals, that 
he filed in February 2003, the veteran stated his arguments 
for increasing the rating of his diabetes mellitus.  He 
argued that his diabetes mellitus "is accompanied by other 
visual, cardiac, vascular and neurological complications and 
co[-]morbid conditions, including[,] but not limited to[,] 
chronic hypertension, heart disease, obesity, blurred vision, 
distance perception, hyperlipidemia," and other 
complications.  He referred to the VA medical records 
concerning his treatment for diabetes mellitus in 2002 that 
showed that he had to take hypoglycemic agents daily and had 
visual problems resulting from elevated blood sugar.  He also 
pointed out in his statement of appeal that he had missed 
approximately two weeks of work on account of the disease in 
accordance with doctor's orders.

A May 2003 primary care note shows that the veteran was seen 
for management of his diabetes mellitus.  The note shows that 
he said that his diabetes mellitus was well controlled, that 
he was trying to exercise, and that he had gained weight.  
The note states an assessment of diabetes mellitus in "good 
control," with HGBAIC at 5.6


Criteria

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which concerns diabetes mellitus.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The disability is rated as 20 
percent disabling from the January 30, 2002 effective date as 
of which it has been service connected.  The rating was 
assigned as part of the grant of service connection for that 
disability.  A rating that is assigned with a grant of 
service connection must take into account all evidence of the 
nature and severity of the disability from the effective date 
of service connection.  Thus, the rating might be a 
"staged" rating, that is, one comprised of successive 
ratings reflecting variations in the disability's severity 
since the date of service connection.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The question presented by the 
appeal, then, is whether a rating exceeding 20 percent is 
warranted for the diabetes mellitus at any time beginning 
from January 30, 2002, the date of the grant of service 
connection.

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  

A rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2004).

The Board has concluded that the evidence in this case 
supports a rating of 40 percent for the veteran's diabetes 
mellitus as manifested from January 30, 2002.  

The medical evidence on file shows that from January 30, 
2002, diabetes mellitus has been treated with hypoglycemic 
agents, but not with insulin.  The medical evidence on file 
also demonstrates that that January 30, 2002, the veteran has 
had to follow a restricted diet and to regulate his 
activities in certain ways:  he must wear "diabetic shoes" 
and must exercise.  His diabetes mellitus has required him to 
take an oral hypoglycemic agent and to follow a restricted 
diet but has not required him to take insulin and regulate 
his activities.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation shall be 
assigned if the disability picture that is presented 
approximates the criteria for that rating more nearly than 
the criteria for the lower rating.  38 C.F.R. § 4.7.  Here, 
the disability picture more closely approximates that 
contemplated by a rating of 40 percent.

A schedular rating exceeding 40 percent is not warranted, 
however.  Although one complaint by the veteran of epigastric 
pain is recorded, in a February 2002 treatment note, the 
medical records do not show that he had other episodes of 
such pain or was diagnosed with diabetes-related 
ketoacidosis.  Nor does the medical evidence show that he has 
had hypoglycemic reactions requiring any hospitalization.  
Thus, the veteran's diabetes mellitus as manifested from 
January 30, 2002 does not have the characteristics required 
for a rating of 60 percent.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

As has been noted, the veteran maintains that the rating of 
his diabetes mellitus should take into account the disorders, 
such as visual impairment, that he may have as complications 
of that disease.  However, Diagnostic Code 7913 directs that 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation and that noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2004).  
Since a rating of 100 percent for diabetes mellitus could not 
be assigned in this case, any complications of diabetes 
mellitus, if so shown, must be rated as separate 
disabilities.  They are not part of the disability that is 
rated under Diagnostic Code 7913.  Id.  Furthermore, the 
rating assigned in this decision subsumes any noncompensable 
complications of the disease.  Id.

Accordingly, the Board will grant a schedular rating of 40 
percent for diabetes mellitus from January 30, 2002.


Extraschedular Consideration

The Board has considered whether referral of either claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2004).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  The veteran and his representative 
specifically contend that his diabetes mellitus warrants the 
referral.

Referral for extraschedular evaluation, however, is based on 
a finding that the disability in concern presents "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1). 

The veteran has asserted that he has missed approximately 
three weeks of work on account of his diabetes mellitus in 
accordance with doctor's orders.  The VA medical records 
support his contention.  However, this evidence does not 
suggest that his disability may have interfered with his 
employment beyond the degree already contemplated by the 
rating schedule.  The disability rating of 40 percent granted 
here itself recognizes that the veteran's industrial 
capabilities are impaired by diabetes mellitus.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

There is no evidence that the veteran's diabetes mellitus has 
involved any of the extraordinary factors contemplated by 
38 C.F.R. § 3.321(b)(1).  Nor is there any evidence that the 
veteran's hypertension has involved such extraordinary 
factors.  

Accordingly, the Board finds that the criteria for referral 
of the veteran's diabetes mellitus disability or hypertension 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  Shipwash v. Brown, 
8 Vet App 218, 227 (1995).


New and Material Evidence

B.  VCAA

When a claim is before it on appeal, the Board considers 
whether any action is required under the VCAA and must remand 
the claim for completion of such action before the claim may 
be denied.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004); see Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  



However, the issue on appeal, whether there is new and 
material evidence to reopen the previously denied claim, has 
been resolved in favor of the veteran.  Thus, it was not 
necessary for the Board to consider whether the RO satisfied 
all applicable requirements of the VCAA before certifying the 
issue for appeal to the Board.  


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).



Analysis

In an October 1976 decision, the Board denied the veteran's 
claim of entitlement to service connection for a back 
disorder.  The decision is final.  38 U.S.C.A. § 7104.

The basis for the Board's denial of the claim was that no 
abnormality of the back was shown by the medical evidence on 
file, including a May orthopedic examination report by VA.

In a statement submitted in April 2001, the veteran requested 
service connection for a disability of the back.  Thus, he 
requested reopening of the previously denied claim.

When a claim is disallowed by the Board, it may not be 
reopened upon the same factual basis.  38 U.S.C.A. § 7104(b).  
However, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001).

The RO denied entitlement to service connection for a back 
disability in the January 2002 rating decision now on appeal.  
The RO stated there that although the evidence showed that 
the veteran has a disability of the back, it did not show 
that the disability was related etiologically to any incident 
of his service.

The claim of entitlement to service connection for a back 
disability was subject to a threshold determination 
concerning whether it was supported by new and material 
evidence or not.  38 U.S.C.A. § 5108.  The RO should have 
adjudicated that question but did not.  However, that 
question goes to the statutory jurisdiction of the Board to 
review the claim on its merits.  Id.; 38 U.S.C.A. § 7104(b).  
Therefore, before it may consider its merits, the Board must 
find that the previously denied claim is supported by new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) ("jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold jurisdictional issues").


In determining whether new and material evidence has been 
submitted to reopen a claim under 38 U.S.C.A. § 5108, VA 
adjudicators review any evidence that has been added to the 
record since the last prior final disallowance of the claim 
on any basis.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  

In this case, the October 1976 decision of the Board 
represents the last prior final denial of the claim.

It first must be determined whether there is evidence that is 
"new."  Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 
3.156(a) (2004).  If it is found that the record contains 
"new" evidence relevant to the claim, the question whether 
that evidence is "material" is considered.  

The Board notes that in the regulations implementing the 
Veterans Claims Assistance Act of 2000 (the VCAA), see 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 
that were promulgated in August 2001, the regulation defining 
"new" and "material" evidence, 38 C.F.R. § 3.156, was re-
written and the definition of material evidence substantially 
revised.  

The revised definition of material evidence requires that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,629, 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156 (2004)).  

However, the revised regulation definition applies only to 
applications to reopen claims that are filed on or after 
August 29, 2001 and therefore, does not apply in this case.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  The claim 
to reopen the issue of entitlement to service connection for 
a disability of the back is governed by the earlier version 
of 38 C.F.R. § 3.156 and the definitions therein.  See 
38 C.F.R. § 3.156(a) (2001).

For purposes of this claim, then, "new" evidence means 
evidence not previously submitted to VA decision makers that 
is neither cumulative nor redundant and "material" evidence 
means evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

To be probative, material evidence also must be competent on 
the particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  However, for the limited purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed, 
unless it is not credible on its face.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Evidence has been introduced into the claims file since the 
October 1976 decision of the Board.  This evidence includes 
the report concerning a magnetic resonance imaging (MRI) 
study of the veteran's lumbar spine that was performed by a 
private radiologist in December 2000.  The report states the 
following impression: 

1.  Moderate central bulging disc at the 
level of L5-S1 with thecal sac 
effacement; moderate degree of facet 
arthrosis[;] however, the neural foramen 
are patent and normal.

2.  The remainder of the magnetic 
resonance imaging of the lumbar spine is 
otherwise unremarkable.

The December 2000 MRI report is not cumulative of evidence 
that was on file at the time of the October 1976 Board 
decision.  Therefore, it is "new" evidence.  38 C.F.R. 
§ 3.156(a) (2001).  Furthermore, it is new evidence that is 
material to the service connection claim because it shows 
that the veteran has the disability for which he seeks 
compensation.  

Service connection is awarded for a chronic disability 
resulting from injury or disease incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

This is evidence that would have to be considered in any fair 
assessment of the merits of the service connection claim.  
38 C.F.R. § 3.156(a) (2001).  Therefore, the Board finds that 
new and material evidence has been submitted.  Accordingly, 
the claim of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial increased evaluation of 40 percent 
for diabetes mellitus is granted from January 30, 2002, 
subject to controlling regulations applicable to the payment 
of monetary benefits

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to for a back disorder, the 
appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in June 2001.

Under the VCAA, VA owes certain duties to claimants of VA 
benefits that must be fulfilled before a claim can be denied.  
See Charles, 16 Vet. App. at 373-74.  The VCAA seeks to 
ensure, by imposing specific duties on VA, that the 
evidentiary record concerning a claim is complete and the 
claimant and the claimant's representative, if any, are 
notified about the evidence that is needed to substantiate 
the claim.

Because it was filed with VA after the November 9, 2000 date 
of enactment of the VCAA, the claim is governed by this law.  
See 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions). 

The RO obtained a VA examination in October 2001 to develop 
the evidence concerning this claim.  However, certain 
findings needed to resolve the claim are missing from the 
examination report or, as explained below, at least not 
clearly stated.  Therefore, the claim must be remanded for 
corrective action.

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a VA examination is considered necessary to the 
decision of a claim if there is competent evidence on file 
that a veteran has a current disability or persistent and 
recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

The VA examination of October 2001 was performed by a fee 
basis provider contracting with VA.  The Board finds that the 
examination report does not clearly state either the 
diagnosis confirmed by the examination or an opinion 
concerning whether it is at least as likely as not that the 
disability or disabilities of the back that the veteran has 
currently are service related.  Although VA medical records 
contained in the claims file, including the report concerning 
the December 2000 MRI referred to in the decision above, show 
that the veteran may be diagnosed with more than one disorder 
of the back, the October 2001 VA examination report simply 
states as a diagnosis "[a] back condition."  

However, the question whether the disability or disabilities 
of the back that the veteran has now are service-related 
etiologies is one requiring medical analysis of cause.  See 
38 C.F.R. § 3.303.  The disability or disabilities of the 
back must be identified by specific diagnoses in order for 
this analysis to be performed.  Reasons and bases about the 
cause of each disability of the back must be set forth in the 
examination report in a way that permits VA adjudicators in 
turn to cite reasons and bases for the decision on the claim.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Likewise, the October 2001 VA examination report states an 
opinion about the etiology of the "back condition" that is 
unclear:  "Is it as likely as not that the current back 
condition is related to treatment received in the service?  
The answer would be no, not from treatment but is obviously 
service-connected."  Although the veteran's representative 
argues that the last clause provides a basis upon which to 
grant the claim, the Board is not satisfied that it 
understands the opinion or what disability or disabilities of 
the back it addresses.

Because of the age of the examination report, the Board is 
not confident that the examiner can clarify it now.  On 
remand, therefore, a new VA examination must be performed, 
one that takes into account both the October 2001 VA 
examination report and all other medical, and lay, evidence 
on file having a bearing upon the claim.  Green.

The veteran and his representative must be given notice of 
the date, time, and place of the examination and advised that 
if he fails to report for examination without good cause, his 
claim will be decided on the basis of the evidence of record.  
38 C.F.R. § 3.655(a), (b).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any low back disorder 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired low back disorder(s) 
which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
chronic acquired low back disorder(s) 
found on examination is/are causally 
related to service on any basis, or if 
preexisting service was/were aggravated 
thereby?

A full rationale for all opinions and 
conclusions must be provided in the 
examination report.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a back disorder on 
a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for a back 
disorder, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


